Title: To James Madison from James Monroe, 20 July 1818
From: Monroe, James
To: Madison, James


Dear Sir
Washington July 20. 1818
I have this moment receivd yours of the 17., & shall do every thing in my power, to reach your house, by the day mentiond, tho’ I have little hope of it. We have met every day, one excepted, since my arrival here, on the business of the Spanish posts taken in Florida by Genl Jackson. Onis has demanded whether they were taken by order of the govt.? if not, that they be surrender’d & the Genl. punishd. We have yet given no answer, but as the fact is, that genl Jackson was not authorised to take them, & did it on his own responsibility, and the holding them, would amount to a declaration of war, or come so near it, that in case war followed, it would be so consider’d, it appears to be proper to surrender them. Jackson charges the Govr. of Pensacola, with a breach of neutrality, in stimulating the Indians to war, furnishing the means of carrying it on &c. This affords an opportunity to charge him, the govr. with the aggression, & those under him as the ground of a demand of their punishment of the S[panish] King. I shall write you more fully on this subject before I leave this, which you will communicate in equal confidence to Mr. Jefferson, as I wish you to do, the Russian paper, already in your possession. Sincerely your friend
James Monroe
